Case 3:15-md-02670-JLS-MDD Document 1981-26 Filed 09/19/19 PageID.133616 Page 1
                                     of 4




                          Exhibit 24




                                                                     Exhibit 24
                                                                    Page 2380
Case 3:15-md-02670-JLS-MDD Document 1981-26 Filed 09/19/19 PageID.133617 Page 2
                                     of 4




              What Does an Economist Know?
                                            George J. Stigler


          Suppose that in an antitrust case an economist is confronted with a
        document of undisputed authenticity, which states:
          Companies A, B, C, and D, which together produced 94 percent of the
          nation's output of trumpets in 1981, were represented at a meeting on
          February 12, 1982, by their respective chief executive officers. They
          agreed in writing to reduce their combined output in the five succeeding
          years to four-fifths of the 1981 total, and share sales equally.
        It is also undisputed that they met again on February 19, 1987, and
        congratulated each other on the faithfulness with which the agreement was
        observed and stated that it had been an extraordinarily lucrative agreement.
        What can the economist testify with respect to the commission of a violation
        of Section 1 of the Sherman Act?
           An economist in his professional capacity could testify to two implications
        of the agreement:
          1. It described a policy of joint output restriction which, if acted upon,
          would constitute a clear example of the standard economic concept of a
          cartel.
          2. If output of the four companies was reduced below what it would
          have been in the absence of the agreement, and if outputs of firms
          outside the agreement did not increase correspondingly during 1982-
          1986 inclusive, prices were increased during these years by the agreement.
        Both are formal propositions: the first is a definition of a form of market
        organization; the second is a statement of the consequence of a hypothetical
        situation.
           A reasonable man, and often even an economist, would say that the
        documents seemed to present a conclusive proof of collusive behavior. The
        economist, however, would have no professional basis for reaching such a
        conclusion: he has no special skill in reading documents and relating them
        to actual behavior. In particular his skill in document interpretation is on
        average inferior to that of a lawyer.
           The economist could make studies which were essential to the under-
        standing of the actual behavior of the industry during these five years. He
        could, let us assume, establish:

        George J. Stigler is Charles R. Walgreen Distinguished Service Professor Emeritus, Department
        of Economics and Graduate School of Business, University of Chicago.
        © 1983 by the Association of American Law Schools. Cite as 33 J. Legal Educ. 311 (1983).




                                                                                                         Exhibit 24
                                                                                                        Page 2381
Case 3:15-md-02670-JLS-MDD Document 1981-26 Filed 09/19/19 PageID.133618 Page 3
                                     of 4


                                Journal of Legal Education

          1. The fact that the four firms held their respective annual outputs to the
          agreed upon level.
          2. The high probability, based upon an analysis of the industry's supply
          and demand conditions, that the output of the four firms would not
          have fallen from the 1981 level if they had acted competitively.
          3. The failure of the remaining firms in the trumpet industry to expand
          output (if such was the case) would demonstrate that-whatever their
          documentary records-they acted like the four large firms, and were de
          facto members of a cartel.
          4. The restriction of output (if effected) raised prices.
        Of course it is quite possible that all of the factual findings were different,
        despite the authentic document. (Parts of 2 and 3 and all of 4 are established
        economic theory, valid whatever the facts proved to be.) This agreement may
        have been violated, or the firms may have had no market power because of
        imports, new entrants, etc.
          It would be easy to find many examples of economists reaching conclu-
        sions on the facts of market behavior solely from documents less explicit
        than the one with which I began. (My own writings would contribute their
        share.) The essential point to make, however, is that all such deductions and
        inferences are exercises in economic logic or terminology, not valid eco-
        nomic analyses of the workings of real markets. Of course innumerable
        documents describe accurately what takes place, but a large number describe
        only what someone hopes will take place.
           Our participation in antitrust discussion, let alone litigation, has cor-
        rupted the terminology of economics. There is no established economic
        content to words such as "collusion", "conspiracy", or "concerted action".
        Indeed it is a concerted action if you and I go to the Board of Trade to trade,
        and concerted action if the tires I produce fit the wheels you produce. The
        mechanism of coordinated behavior (say, by contract) and even the an-
        nounced or apparent purpose of coordinated behavior is interesting to the
        economist only to the degree that mechanism and apparent purpose
        influence actual behavior. There is little presumption that the strongest
        legal agreements are most faithfully carried out in practice-indeed, the
        unusual rigor of the agreement arises often out of suspicion of the other
        party.
           Any agreement, written or not, will always be ambiguous in the absence of
        knowledge of the factual setting in which it will operate. Let firms A and B
        each announce, and live up to, a promise always to match any reductions in
        the other firm's price. The resulting behavior is compatible with monopoly
        pricing in an industry with secularly falling costs of production. The
        behavior is not compatible with monopoly pricing (unless the pricing
        behavior is extended to matching price increases) in an industry with rising
        costs of production.
           It is inevitable that economists will use or misuse words and concepts
        freighted with legal significance, just as it is impossible for lawyers to avoid
        (or, for that matter, to use precisely) economists' words like "competition"




                                                                                            Exhibit 24
                                                                                           Page 2382
Case 3:15-md-02670-JLS-MDD Document 1981-26 Filed 09/19/19 PageID.133619 Page 4
                                     of 4

                             What Does an Economist Know?                       313

        and "market". That is nothing to fret about if it does not mislead others-in
        particular judges and legislators-about what it is that each craft is truly
        expert in treating.




                                                                                        Exhibit 24
                                                                                       Page 2383
